FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                 January 14, 2009
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                    Clerk of Court
                                 TENTH CIRCUIT


 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                         No. 08-5125
                                             (D.C. Nos. 07-CV-00551-CVE-FHM
 v.
                                                  and 04-CR-00099-CVE-1)
                                                         (N.D. Okla.)
 RODERICK WALKER, a/k/a “Rudd”,

          Defendant-Appellant.


            ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before O’BRIEN, EBEL, and GORSUCH, Circuit Judges.


      We must decide whether to grant a Certificate of Appealability (“COA”) to

Roderick Walker, a federal prisoner, in order to permit his appeal from the district

court’s denial of his motion to vacate, set aside, or correct his sentence pursuant

to 28 U.S.C. § 2255. A COA will not issue unless the applicant makes a

“substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). Under this standard, Mr. Walker must demonstrate that “reasonable

jurists could debate whether (or, for that matter, agree that) the petition should

have been resolved in a different manner or that the issues presented were


      *
        This order is not binding precedent except under the doctrines of law of
the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
adequate to deserve encouragement to proceed further.” Slack v. McDaniel, 529

U.S. 473, 484 (2000) (quotations omitted). Our inquiry does not require a “full

consideration of the factual or legal bases adduced in support of [the applicant’s]

claims,” but, rather, “an overview of the claims . . . and a general assessment of

their merits.” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).

      Mr. Walker is a pro se litigant, so we construe his pleadings and other

papers with solicitude. Van Deelen v. Johnson, 497 F.3d 1151, 1153 n.1 (10th

Cir. 2007). Before the district court, he raised some eighteen separate claims of

ineffective assistance on the part of both his trial and appellate lawyers. 1 In an

exhaustive and thoughtful thirty-six page opinion, the district court rejected each

of Mr. Walker’s constitutional claims. After reviewing the record, we conclude

no reasonable jurist could doubt the correctness of the district court’s disposition.

Accordingly, and for substantially the same reasons given by the district court, we

deny Mr. Walker’s application for a COA. The appeal is dismissed.


                                        ENTERED FOR THE COURT



                                        Neil M. Gorsuch
                                        Circuit Judge



      1
        Mr. Walker also seeks to raise new claims before us, but we will not
entertain arguments not presented to the district court in the first instance.
Dockins v. Hines, 374 F.3d 935, 940 (10th Cir. 2004).

                                         -2-